DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-13, 18 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2012/0017108).

Regarding claims 1 and 18
Wu et al. shows the Light-emitting diode (LED) driving apparatus, comprising: N-stages LED drivers (100, 100a, 110b, 900, 900a) wherein the first stage LED driver receives a first data packet 5differential signal (taken to be SDI0, see for example Fig. 1A-1B and para. 0045-0047) and a first clock differential signal (taken to be CKI0) and outputs a second data packet differential signal (taken to be SDI1) and a second clock differential signal (taken to be CKI1), the Mth stage LED driver receives a Mth data packet differential signal (taken to be SDI2-SDIn) and a Mth clock differential signal (taken to be CKI2-CKIn) and outputs a (M+1)th data packet differential signal (taken to be the next data packet connected to the next stage, see for example Figs. 1A-1B) and a (M+1)th clock differential signal (taken to be the next data clock signal connected to the next stage, see for example Figs. 1A-1B), and M and N are positive integers, M is equal to or less than N (see for example Figs. 1A-1B).  

	Regarding claims 2
	Wu et al. further shows, wherein the Mth stage LED driver further comprises: a differential-input (DI) data packet signal receiver (taken to be SDI), receiving the Mth data packet differential signal (see for example Figs. 1A-2); 15a DI clock signal receiver, receiving the Mth clock differential signal (taken to be CKI); a differential-output (DO) data packet signal transmitter (taken to be the output of each serial controller 100), outputting the (M+1)th data packet differential signal (see for example Figs. 1A-2); a DO 

	Regarding claims 9 and 25
	Wu et al. further shows, wherein the Mth stage LED driver outputs an enable signal in a time interval to enable the (M+1)th stage LED driver after the Mth 5stage LED driver received the Mth data packet differential signal (taken to receiving the data signal from the previous stage to the current stage, see for example Figs. 8B-9B and para. 0053, 0060-0062 and 0071). 

	Regarding claims 10 and 26
	Wu et al. further shows, wherein the Mth stage LED driver outputs an enable signal in a time interval to enable the (M+1)th stage LED driver after the controller readbacked the Mth data packet differential signal from the Mth stage LED driver (taken to be after receiving the data signal from the previous state then reading the signal to the current state, see for example Figs. 8B-9B and para. 0053, 0060-0062 and 0071). 

Regarding claims 11 and 27 
	Wu et al. further shows, wherein a frequency of the Mth data packet differential signal is K times of a frequency of the Mth clock differential signal, and K is a real number (taken to be the frequencies of the CLI and ITLCK).  
	Regarding claims 12
	Wu et al. further shows, wherein a data output terminal of the first stage LED driver couples to a data input terminal of the second stage LED driver (see for example Figs. 1A-1B), a clock input terminal of the first stage LED driver couples to a clock input terminal of the second stage LED driver (see for example Figs. 1A-1B), the first stage LED driver receives the first data packet differential signal and the first clock differential signal (see for example Fig. 1A-1B), the second stage LED driver outputs a third data packet differential 20signal (taken to be SDI2) and a third clock differential signal (taken to be CKI2).  

	Regarding claims 13
	Wu et al. further shows, wherein a data input terminal of the first stage LED driver couples to a data input terminal of the second stage LED driver (see for example Figs. 1A-1B), a clock -17-File: 092267-OPusf input terminal of the first stage LED driver couples to a clock input terminal of the second stage LED driver (see for example Figs. 1A-1B), the first stage LED driver receives the first data packet differential signal and the first clock differential signal (see for example Figs. 1A-1B), the second stage LED driver outputs a third data packet differential signal (SDI2) and a third clock differential signal (CKI2).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 14-17 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2012/0017108) in view of Malinin et al. (US 2015/0076999).

	Regarding claims 14-17 and 28-31
	As discussed above, Wu et al. discloses the invention substantially as claimed, however does not show dividing the frequency and providing a gray code clock to control grayscale value of the LEDs (taken to be controlling the brightness of the LEDs).

	Malinin et al. teaches that is well known to control the brightness of the LEDs by different modulation or frequency (see for example para. 0007, 0008, 0026, 0031, 0032, 0035 and 0067). It is also very well known to have the main clock frequency divided into a plural of clock signals using flip-flops (as recited in claims 15, 16, 29 and 30), having plural stages depending on how many frequency divisions are needed (as recited in claim 17 and 31). 

	It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Wu et al., such that the brightness LEDs (recited .



Allowable Subject Matter

Claims 3-8 and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-8 and 19-24
The prior art of record taken alone in combination does not teach or suggest the LED driving apparatus as recited in claim 1, or the LED driver as recited in claim 18, having the further limitations as set forth in claims 3-8 and 19-24.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yano et al. (US 2004/0196049), Nogawa et al. (US 2005/0017778) and Jin et al. (US 2011/0062872), all show a LED driving apparatus having plural stages and drivers including clock signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687